Citation Nr: 1810556	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-06 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from October 1968 to January 1974, including service in the Republic of Vietnam.  He is the recipient of the Air Force Longevity Service Medal and the Air Force Commendation Medal. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The appellant filed a timely Notice of Disagreement (NOD), received in January 2009.  A Statement of the Case (SOC) was issued in February 2013.  A timely substantive appeal was received in March 2013.

The appellant was afforded a hearing via videoconference before the undersigned in November 2017.  A transcript is of record.  His spouse was in attendance and also offered testimony.

The Board observes that entitlement to service connection for PTSD with major depressive disorder and alcohol abuse was granted in a February 2013 rating decision, effective March 7, 2006.  A 50 percent evaluation was assigned.  On a Veteran's Supplemental Claim for Compensation, VA Form 21-526b, received in March 2013, the appellant indicated that he desired an increased evaluation for his service-connected PTSD with major depressive disorder and alcohol abuse.  A note above such statement states "appeals."  

Affording him the benefit of the doubt, the Board finds that such is a timely NOD of the initial rating assigned in the February 2013 rating decision.  A review of the claims file indicates that the RO took some action, including sending the appellant a letter in April 2014 informing him that his PTSD claim was being worked on, and affording him a contracted examination for PTSD in May 2014.  However, as a Statement of the Case has not been issued with respect to this claim, the Board is required to remand this matter to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for lumbosacral strain, service connection for a hiatal hernia, and an initial rating in excess of 50 percent for PTSD with major depressive disorder and alcohol abuse are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 1981 rating decision, the RO denied service connection for lumbosacral strain.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

2.  Evidence received since the final March 1981 rating decision denying service connection for lumbosacral strain relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for lumbosacral strain.


CONCLUSIONS OF LAW

1.  The March 1981 rating decision denying the claim of service connection for lumbosacral strain is final.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 19.104 (1980).

2.  New and material evidence has been received to warrant reopening of the previously denied claim of service connection for lumbosacral strain.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

In a March 1981 rating decision, the RO denied service connection for lumbosacral strain because, although service treatment records included multiple complaints of back pain between December 1973 and January 1974, a private clinical note from April 1978 stated that the appellant suffered an injury at work, resulting lumbosacral strain.  Thus, his claim was denied as his current disability was due to a post-service on-the-job injury.  The appellant was informed of this decision and his appellate rights in a March 1981 letter, but he did not appeal within the applicable time period, nor was new and material evidence received within one year of the letter.  The appellant does not contend otherwise.  Thus, the determination is final.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in March 1981.  That evidence includes the copy of the letter the appellant sent his spouse, his then-fiancé, in September 1970, informing her that he had hurt his back unloading a cargo plane, and his November 2017 testimony that his late 1973 in-service back injury and his 1978 post-service back injury aggravated his original 1970 back injury.

This evidence is new, as it was not before the RO at the time of its March 1981 rating decision.  Indeed, because there was no notation in the appellant's service treatment records regarding the reported September 1970 back injury, there was no evidence of such at the time of that final rating decision.  Further, presuming its credibility, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied because it was determined that his current disability was due to a post-service on-the-job injury, rather than his in-service back complaints from late 1973 and early 1974.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claim of service connection for lumbosacral strain is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claim, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbosacral strain is reopened.


REMAND

A.  Entitlement to service connection for lumbosacral strain

A letter which the appellant sent to his spouse, his then-fiancé, in September 1970, was received January 2009.  In the letter, the appellant explained to his then-fiancé that he had injured his back while working and could not lift anything heavy.  He stated that such injury was not serious and the doctor told him to "play it cool for today."

The appellant's November 1973 separation examination was essentially normal.  Such was negative for observations, complaints, or diagnoses regarding the spine.  

On his November 1973 Report of Medical History, the appellant stated that he was in good health.  He denied broken bones and recurrent back pain.

Subsequent service treatment records include December 1973 and January 1974 clinical notes indicating that the appellant complained of low back pain, aggravated by motion.  Examination was within normal limits in December 1973.  He was to avoid heavy lifting.

On a January 1974 Report of Medical History, the appellant stated that he was in good health.  He denied broken bones and recurrent back pain.

April 1978 clinical notes from Dr. H.M.L. and Edinburg General Hospital state that the appellant was diagnosed with lumbosacral strain during hospitalization.  The appellant complained of back pain from moving heavy items at work the day prior to his April 11, 1978 admission.  He was noted to have no history of any serious illness or operation.

An April 1978 clinical note from Dr. C.B.L. states that the appellant was seen on April 25, 1978, with a history of lumbar pain since April 10, 1978, when he fell, trying to hold onto a case of milk, twisting his back.  The impression was lumbalgia.   

A January 1981 letter from the Dow Chemical Company states that the appellant was briefly employed but could not perform strenuous physical activities due to a pre-existing physical condition.

A May 2004 clinical note from Dr. C.Z. includes a diagnosis of lumbar radiculopathy, right, L5.

Imaging studies were performed of the lumbar spine in May 2004.  The impression was a minimal concentric bulge disc at L3-4 and a very small left posterior paracentral radial annular tear without associated disc protrusion or extrusion.

A statement from the appellant's spouse was received in July 2006.  She stated that the appellant was injured while unloading cargo from a military transport plane in Vietnam in September 1970.  In 1973, while serving at the Pentagon, his vehicle overturned.  Such incident further injured his back.

In a statement received in July 2006, the appellant reported that he initially injured his back in September 1970 while unloading a military transport plane at Tuy Hoa Air Force Base in South Vietnam.  He was treated by a military physician.  In 1974, he was stationed at the Pentagon.  While delivering communication documents, he reinjured his back after losing control of his vehicle, which overturned down a flight of stairs.  He was treated by a military physician.  

A September 2011 clinical note from Dr. S.J.P. states that the appellant reported low back pain and right-sided hip pain radiating down the leg, which began in 1970.  

During his November 2017 hearing, the appellant testified that he hurt his back while serving in Vietnam in 1970 while loading a plane.  The plane needed to take off, so the appellant and three others had to jump off the plane while it was moving slowly.  He went to the clinic for the pain.  He stated that he noted his back pain, and having to be off his feet for a few days, in a letter to his spouse, his then-fiancé.  The clinic was blown up later; thus, were any records located in the clinic, such would no longer be in existence.  The appellant also reported that he rode a wheeled cart while serving at the Pentagon.  Such flipped over and the appellant injured his back again, which resulted in him going to see a doctor.  The appellant contended that, although he did hurt his back in 1978 following service, such was in actuality an aggravation of his initial 1970 injury.  His spouse testified that he had many back problems over the years, which would cause him to collapse no matter where he was or what he was doing.

The appellant has competently reported injuring his back on two occasions while on active duty, in September 1970 unloading a plane, and in December 1973 when his vehicle overturned.  He was diagnosed with lumbar radiculopathy, right, L5, in May 2004.  Concurrent imaging studies revealed a minimal concentric bulge disc at L-3/4 and a very small left posterior paracentral radial annular tear without associated disc protrusion or extrusion.  Although his separation examination was negative for back problems, given his testimony of recurring symptoms since the initial in-service injury, there is an indication that his current disability may be associated with his reports of in-service back injuries.  

The appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service-connected disability but is lacking in specificity to support a decision on the merits).

B.  Entitlement to service connection for a hiatal hernia

The appellant has not yet been afforded a VA examination for his hiatal hernia.  The record establishes that he has a currently-diagnosed hiatal hernia.  See May 2014 esophagogastroduodenoscopy report.

In a statement received in July 2006, the appellant reported that a hiatal hernia was treated at Keesler Air Force Base in 1969.

During his November 2017 hearing, the appellant testified that he began to feel pain near the top of his stomach in 1969 while working out at Keesler Air Force Base prior to his deployment to the Republic of Vietnam.  He experienced the same pain in 1971 or 1972 while at Ellington Air Force Base while working out.  He underwent a colonoscopy and endoscopy recently, which revealed a hernia.  He must watch what he eats and avoid straining or lifting heavy things.  He had to follow a bland diet.  

His spouse noted that he had taken Protonix for such, although he had to stop because such medication caused stomach bleeding.  The appellant reported that a doctor at Keesler Air Force Base told him that hernias happen when one strains during a workout or when one lifts something heavy.  The appellant stated that he no longer works out with weights and that, although his post-service job with the United States Postal Service involved some lifting, such was not as heavy as the lifting he performed on active duty.

The appellant's November 1973 separation examination was essentially normal.  Such was negative for observations, complaints, or diagnoses regarding the abdomen and viscera, including hernia.  On November 1973 and January 1974 Reports of Medical History, the appellant denied stomach, liver, or intestinal trouble and rupture/hernia.  On his October 1974 Report of Medical History, the appellant reported that he had not experienced any significant illness or injury since his last physical examination.  He did not currently take any medication.

The appellant has competently reported that he experienced pain at the top of his stomach on two occasions while on active duty and that he was told by a doctor that such was a hernia.  He has a current diagnosis of hiatal hernia.  Although his separation examination was negative for a hernia, there is an indication that his current disability may be associated with his reports of in-service stomach pain.  

The appellant has not yet been afforded a VA medical examination in connection with his claim.  Given the evidence of record, the Board finds that a VA medical examination and opinion are necessary.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a medical examination is necessary when the evidence indicates that a current disability may be associated with service or a service-connected disability but is lacking in specificity to support a decision on the merits).

C.  Entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder and alcohol abuse

As discussed above in the INTRODUCTION, a Statement of the Case has not been issued with respect to this claim, although a timely NOD was received.  Thus, the Board is required to remand this matter to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

D.  Social Security Administration Records

A February 2012 letter from Dr. M.M. states that the appellant was declared disabled by the Social Security Administration (SSA) several months prior.  Such letter discussed the appellant's PTSD, although it is not noted what disability or disabilities SSA determined caused the appellant to be disabled.  Such records may be relevant to the appellant's claims.  

A review of the claims file reveals that the appellant's SSA records are not associated with the record. VA is required to undertake the necessary efforts to obtain the appellant's records from SSA, as they may be relevant to his VA claims.  See McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008) (noting that Congress has explicitly defined VA's duty to assist in terms of relevance); see also Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the appellant and the records upon which that decision was based and associate them with the claims file.  If the search for such records yields negative results, the claims file should be properly documented as to the unavailability of those records.

3.  Schedule the appellant for an appropriate examination to determine the nature and etiology of his lumbosacral strain.  The claims file should be made available to and reviewed by the examiner.

After examining the appellant and reviewing the record, the examiner should identify all lumbar spine disabilities currently present.  The examiner must provide an opinion as to whether it is at least as likely as not that each diagnosed lumbar spine disability is causally related to the appellant's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

In providing the requested opinion, the examiner should address the relevant evidence of record, including the September 1970 letter indicating that the appellant injured his back unloading a plane, the appellant's testimony that this original 1970 back injury was aggravated by the December 1973 in-service back injury and the 1978 post-service back injury, the negative separation examination report, and the more recent post-service clinical records, including a May 2004 diagnosis of lumbar disc disease with right radiculopathy.

4.  Schedule the appellant for an appropriate examination to determine the nature and etiology of his hiatal hernia.  The claims file should be made available to and reviewed by the examiner.

After examining the appellant and reviewing the record, the examiner should identify any hiatal hernia disability currently present.  Next, the examiner must provide an opinion as to whether it is at least as likely as not that any hiatal hernia disability is causally related to the appellant's active service or any incident therein.  A complete explanation must be provided for any opinion offered.

In providing the requested opinion, the examiner should address the relevant evidence of record, including the appellant's contentions regarding in-service stomach pain, being told by a doctor that he had a hernia while on active duty, the negative November 1973 examination report regarding the presence of a hernia, and the appellant's May 2014 diagnosis of hiatal hernia.

5.  Issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder and alcohol abuse.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2017).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


